Name: 96/153/EC: Commission Decision of 9 February 1996 authorizing Member States temporarily to take additional measures against the dissemination of Thrips palmi Karny as regards the Netherlands
 Type: Decision_ENTSCHEID
 Subject Matter: natural and applied sciences;  agricultural activity;  means of agricultural production;  Europe;  agricultural policy
 Date Published: 1996-02-13

 Avis juridique important|31996D015396/153/EC: Commission Decision of 9 February 1996 authorizing Member States temporarily to take additional measures against the dissemination of Thrips palmi Karny as regards the Netherlands Official Journal L 034 , 13/02/1996 P. 0049 - 0050COMMISSION DECISION of 9 February 1996 authorizing Member States temporarily to take additional measures against the dissemination of Thrips palmi Karny as regards the Netherlands (96/153/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 77/93/EEC of 21 December 1976 on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community (1), as last amended by Commission Directive 95/66/EC (2), and in particular Article 15 (3) thereof,Whereas, where a Member State considers that there is an imminent danger of the introduction into its territory of Thrips palmi Karny, from another Member State, it may temporarily take any additional measures necessary to protect itself from that danger;Whereas the Netherlands informed the other Member States and the Commission on 19 June 1995 that in some nurseries producing ornamental Ficus plants, infestation with Thrips palmi was identified; whereas complementary reports supplied by the Netherlands indicated that more nurseries showed infestation by Thrips palmi; whereas however the Netherlands informed the other Member States and the Commission that these infestations have been eradicated;Whereas Sweden and Denmark, on the basis of the abovementioned information from the Netherlands, had adopted on 27 October 1995 and 13 November 1995, respectively, certain additional measures applicable to Ficus plants coming from the Netherlands, with a view to strengthening protection against the introduction of Thrips palmi from the Netherlands;Whereas these additional measures include special inspection or treatment requirements;Whereas it has not yet been possible to identify the source of contamination in the Netherlands;Whereas it is therefore justified for the Member States to adopt additional measures to protect themselves against that danger;Whereas the additional measures adopted by the abovementioned Member States should be brought into line with Community safeguard measures;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plant Health,HAS ADOPTED THIS DECISION:Article 1 1. The Netherlands shall ensure for plants of Ficus L. until 30 September 1996, that the conditions laid down in paragraph 2 are met, if plants of Ficus L. intended for planting, other than seeds, coming from the Netherlands are to be moved into other Member States or within the Netherlands.2. For the purpose of paragraph 1, the following conditions shall be met:(a) Plants of Ficus L., intended for planting, other than seeds, shall:(aa) - have been grown on nurseries officially registered in accordance with the provisions of Commission Directive 92/90/EEC (3), and- either have been held, grown or produced during a period of at least two months in a single place of production and this place of production shall have been found free from Thrips palmi in both official inspections carried out at least twice a month during the two months prior to movement from the place of production and in monitoring procedures throughout the said period, orhave been held, grown or produced during a period of at least one month in a single place of production and have undergone an appropriate treatment to ensure freedom from Thrips palmi and subsequently this place of production shall have been found free from Thrips palmi in both official inspections carried out at least twice a month during the month prior to movement from the place of production and in monitoring procedures throughout the said period;(ab) be accompanied, when moved from the place of production, by a plant passport prepared and issued in accordance with the provisions of Commission Directive 92/105/EEC (4);(b) Without prejudice to the reporting requirements under Article 15 of Directive 77/93/EEC, the Netherlands shall notify to the Commission and to the other Member States, full details of the places of production confirmed to be infested as soon as infestation is confirmed.Article 2 1. The Member States other than the Netherlands shall ensure that plants of Ficus L. intended for planting, other than seeds, grown in their country are accompanied by a document stating the country of origin when they are moved from the place of production.2. The Member States of destination:- may subject consignments of plants of Ficus L. intended for planting, other than seeds, coming from the Netherlands to inspection,- may take further appropriate steps to carry out official monitoring in respect of plants of Ficus L. intended for planting, other than seeds, coming from the Netherlands and moved into their territory.Article 3 Member States shall conduct official survey for Thrips palmi.The survey conducted by the Netherlands in accordance with subparagraph 1 shall be monitored by the experts referred to in Article 19 (a) of Directive 77/93/EEC under the procedure laid down therein. By 1 May 1996 a first report of the results of the survey conducted in the Netherlands and of the said monitoring shall be submitted to the other Member States and to the Commission.The details and results of the surveys provided for in subparagraph 1 shall be notified to the other Member States and to the Commission by 1 July 1996.Article 4 The Member States shall adjust the measures which they have adopted with a view to protecting themselves against the introduction and the spread of Thrips palmi, in such a manner that the measures comply with Articles 1 and 2.Article 5 This Decision is addressed to the Member States.Done at Brussels, 9 February 1996.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 26, 31. 1. 1977, p. 20.(2) OJ No L 308, 21. 12. 1995, p. 77.(3) OJ No L 344, 26. 11. 1992, p. 38.(4) OJ No L 4, 8. 1. 1993, p. 22.